Case 2:17-cv-10310-VAR-SDD ECF No. 149 filed 08/23/19        PageID.2961    Page 1 of 8



                IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION

ARAB AMERICAN CIVIL RIGHTS
LEAGUE, et al.,

Plaintiffs,                                    Case No. 2:17-cv-10310-VAR-SDD

v.                                              Hon. Victoria A. Roberts

DONALD TRUMP, et al.,                           Mag. J. Stephanie D. Davis

Defendants.


                 PLAINTIFFS’ RESPONSE TO DEFENDANTS’
                 NOTICE OF SUPPLEMENTAL AUTHORITY
        Plaintiffs hereby respond to Defendants’ Notice of Supplemental Authority in

 Support of Defendants’ Motion to Certify this Court’s July 10, 2019 Order for

 Interlocutory Appeal (ECF No. 148) (“Defendants’ Notice”), involving a decision

 of the United States District Court for the District of Maryland, International

 Refugee Assistance Project v. Trump (“IRAP”), No. 17-cv-361, ECF No. 297 (D.

 Md. Aug. 20, 2019), to certify for interlocutory appeal its denial of Defendants’

 motion to dismiss, but denying Defendant’s motion to stay pending appeal.

        The IRAP court began by conducting a traditional review under § 1292(b) and

 indicated its view that there were no “controlling questions of law as to which there

 is substantial ground for difference of opinion.” ECF 148-1, PageID 2956. In doing

 so, the court rejected the very same arguments raised by Defendants here. However,
Case 2:17-cv-10310-VAR-SDD ECF No. 149 filed 08/23/19          PageID.2962     Page 2 of 8



 the court ultimately certified the order denying the motion to dismiss because the

 court believed that a recent Fourth Circuit decision had changed the standards for

 certification in that circuit.

        The IRAP court first rejected the Defendants’ argument (also made by

 Defendants here) that certification was necessary to determine whether the Mandel

 or rational basis standard applies to constitutional challenges to the Proclamation,

 noting that the Supreme Court had addressed the appropriate standard in Hawaii.

 Rather than presenting a “‘novel and difficult’ matter of first impression [], here, the

 Supreme Court has already considered and ruled on this issue.” Id. (citation

 omitted). The court was “equally unpersuaded” by Defendants’ argument (also

 made by Defendants here) that the issue of whether Plaintiffs’ complaint stated a

 claim was a controlling question of law that merited certification. Id.

        Next the IRAP court rejected Defendants’ argument (also made by Defendants

 here) that the Supreme Court has conclusively held that the Proclamation satisfies

 the rational basis test:

        this Court concluded in its ruling on the Motion to Dismiss that
        because rational basis analysis is usually a fact-intensive inquiry made
        after a full consideration of the factual record, the Supreme Court’s
        conclusion was not determinative because it was based on the
        incomplete and different record before it on a motion for a
        preliminary injunction in another case, rather than the full record yet
        to be developed in the present case.

 Id. at PageID 2957.



                                            2
Case 2:17-cv-10310-VAR-SDD ECF No. 149 filed 08/23/19         PageID.2963     Page 3 of 8



       Finally, the IRAP court rejected Defendants’ argument (also made here) that

 Plaintiffs do not have cognizable legal interests for purposes of their constitutional

 claims. The court explained that “the question whether they have such an interest

 for purposes of an Establishment Clause claim has effectively already been

 presented to and decided favorably by the Supreme Court and Fourth Circuit.” Id.

       Despite rejecting each of these arguments for certification and making clear

 that it would not have certified the appeal under the traditional standards for §

 1292(b), the IRAP court nevertheless granted certification based on its understanding

 that a recent Fourth Circuit opinion in a case under the Emoluments Clauses had

 “expanded the reach of 1292(b).” ECF 148-1, PageID 2958. In that opinion, a three-

 judge panel of the Fourth Circuit granted a mandamus petition after the district court

 declined to certify the denial of a motion to dismiss, questioned whether the case

 was even “an appropriate use of the courts,” and directed dismissal for lack of Article

 III standing. In re Trump, 928 F.3d 360, 369-72, 379 (4th Cir. 2019). In holding

 that the district court should have certified the matter for appeal, the Fourth Circuit

 highlighted that until recently “no court has ever entertained a claim to enforce [the

 Emoluments Clauses],” and that the case therefore “raise[s] novel and difficult

 constitutional questions, for which there is no precedent.” Id. at 368.

       In reading In re Trump as expanding the reach of § 1292(b), the IRAP court

 believed the Fourth Circuit now “consider[s] a contrary ruling by another district



                                           3
Case 2:17-cv-10310-VAR-SDD ECF No. 149 filed 08/23/19         PageID.2964     Page 4 of 8



 court as illustrating a ‘substantial ground for difference of opinion.’” ECF 148-1,

 PageID 2959. Such a rule would, of course, be highly problematic as it would

 require certification whenever a district court somewhere in the country disagrees.

       Regardless of whether the IRAP court correctly interpreted the Fourth

 Circuit’s decision as so significantly changing the standard for what constitutes “a

 substantial ground for difference of opinion,” that is not the standard in the Sixth

 Circuit. Here, “a substantial ground for difference of opinion” requires more than

 stray out-of-circuit district court decisions, particularly ones which, as the IRAP

 court noted, reached contrary conclusions “without significant analysis.” Id. As

 the Sixth Circuit explained in In re Miedzianowski, a “substantial ground for

 difference of opinion” exists where “a difference of opinion exists within the

 controlling circuit” or where “there is a circuit split on a question that our own

 circuit has not answered.” 735 F.3d 383, 384 (6th Cir. 2013) (original emphasis).

 That is not the case here.

       Defendants, relying on In re Trump, 874 F.3d 948, 952 (6th Cir. 2017), try

 to restate the substantial-ground-for-difference-of-opinion factor as being met

 whenever reasonable jurists might disagree. ECF 148, PageID 2948. But that

 conflates two different ways of meeting that factor. One way to establish that

 factor is through an inter or intra-circuit split, which Defendants cannot show.

 Alternately, one can try to establish the substantial-ground-for-difference-of-



                                            4
Case 2:17-cv-10310-VAR-SDD ECF No. 149 filed 08/23/19         PageID.2965     Page 5 of 8



 opinion factor by showing that “the question is difficult, novel and either a

 question on which there is little precedent or one whose correct resolution is not

 substantially guided by previous decisions,” or that “the question is difficult and of

 first impression.” In re Miedzianowski, 735 F.3d at 384. It is only where a

 question is novel, certification need not “first await[] development of contradictory

 precedent.” In re Trump, 874 F.3d at 952. Here, for all the reasons articulated by

 the IRAP court, the questions are not novel. Here, the correct resolution of the

 questions at issue was substantially guided by a previous Supreme Court decision

 concerning the very Proclamation at issue in this case.

        The IRAP court also read the Fourth Circuit’s decision as requiring

 certification whenever a decision “‘is of special consequence.’” Id. at PageID

 2955 (quoting In re Trump, 928 F.3d at 369) (emphasis in original). While

 rejecting Defendants’ argument that there are new legal questions here, the IRAP

 court nevertheless certified the appeal because “this case ‘has national significance

 and is of special consequence.’” Id. at PageID 2958-59 (quoting In re Trump, 928

 F.3d at 368). In other words, the court appeared to believe that after the Fourth

 Circuit’s In re Trump decision, any consequential case in that circuit must be

 certified.

        Although that is not the standard in the Sixth Circuit, Defendants argue—

 just as they did in their Reply brief (ECF-147, PageID 2940) on the basis of the



                                           5
Case 2:17-cv-10310-VAR-SDD ECF No. 149 filed 08/23/19          PageID.2966    Page 6 of 8



 very same case law—that “controlling Supreme Court and Sixth Circuit precedent”

 similarly requires a district court here to certify every denial of a motion to dismiss

 in a case that “is of special consequence” if reasonable jurists might disagree. ECF

 148, PageID 2949. But Sixth Circuit precedent is not coextensive with the recent

 opinion of the Fourth Circuit; and the “controlling” Supreme Court precedent

 Defendants identify actually denied an appeal under § 1291, made only passing

 reference to § 1292, and went on at length about the importance of ensuring

 exceptions “never be allowed to swallow the general rule that a party is entitled to

 a single appeal.” Mohawk Indus., Inc. v. Carpenter, 558 U.S. 100, 106 (2009).

       District courts deal with nationally significant cases every day, and that

 alone does not establish the “extraordinary circumstances” required for

 certification. In re Miedzianowski, 735 F.3d at 384. Defendant’s proposed rule—

 that “important cases get certified”—would cripple the judiciary.

       Whether or not the IRAP court correctly interpreted the Fourth Circuit’s

 decision as expanding the reach of § 1292(b), this case is pending in the Sixth

 Circuit. Moreover, this case is nothing like the Emoluments case, where there was

 no appellate case law on the constitutional provision at issue. Here, this Court had

 the benefit of the Supreme Court’s views in Hawaii on the very Proclamation at

 issue when it denied the motion to dismiss.




                                            6
Case 2:17-cv-10310-VAR-SDD ECF No. 149 filed 08/23/19          PageID.2967     Page 7 of 8



       Finally, the IRAP court denied the motion to stay discovery pending appeal.

 ECF 148-1, PageID 2959. It reasoned that in light of the previous “lengthy stay to

 permit appellate review... an additional stay at this point has significant potential to

 harm the Plaintiffs,” and that Defendants would not be harmed by proceeding with

 discovery. Id. The same considerations should inform this Court’s ruling on

 Plaintiffs’ Motion to Reinstate Fully-Briefed Motion to Compel and Require

 Responses to Outstanding Discovery Requests (ECF No. 139).


 Dated: August 23, 2019                                Respectfully submitted,

 Counsel for Arab American Civil Rights League, American Arab Chamber of
      Commerce, Hend Alshawish, Salim Alshawish, and Fahmi Jahaf

  AYAD LAW, P.L.L.C.
  /s/ Nabih H. Ayad
  Nabih H. Ayad (P59518)
  645 Griswold St., Ste. 2202
  Detroit, MI 48226
  (313) 983-4600
  nayad@ayadlaw.com

 Counsel for American Civil Liberties Union of Michigan, Arab American and
  Chaldean Council, Arab American Studies Association, and Kaltum Saleh

  /s/ Miriam Aukerman                           /s/ Jason C. Raofield
  Miriam Aukerman (P63165)                      Jason C. Raofield (D.C. Bar 463877)
  American Civil Liberties Union                Nishchay H. Maskay (D.C. Bar
  Fund of Michigan                              998983)
  1514 Wealthy SE, Suite 260                    Covington & Burling LLP
  Grand Rapids, MI 49506                        850 10th Street, NW
  (616) 301-0930                                Washington, DC 20001
  maukerman@aclumich.org                        (202) 662-6000
                                                jraofield@cov.com

                                            7
Case 2:17-cv-10310-VAR-SDD ECF No. 149 filed 08/23/19      PageID.2968      Page 8 of 8



                          CERTIFICATE OF SERVICE

       This Memorandum was filed on August 23, 2019, via the Court’s ECF

 system, which provides notice to all counsel of record.



                                                    /s/ Jason C. Raofield
                                                    Jason C. Raofield
                                                    (D.C. Bar #463877)




                                          8
